United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1965
Issued: February 11, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 26, 2013 appellant, through her attorney, filed a timely appeal from the
July 22, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review this decision.
ISSUE
The issue is whether appellant’s knee and low back conditions are causally related to her
federal employment.
FACTUAL HISTORY
On April 8, 2011 appellant, a 54-year-old mail handler, filed an occupational disease
claim alleging that her knee pain, back pain and arthritis were a result of her federal employment.
She stated: “I never had these symptoms prior to employment with U.S. Postal Service.”
1

5 U.S.C. § 8101 et seq.

Appellant noted that on a daily basis she walked on concrete floors, twisted and lifted,
strenuously lifted heavy equipment and threw the weight of parcels over her head. She added
that her injury was becoming progressively worse. Appellant first became aware of her
condition on December 11, 2010.
A March 2007 study of the right knee showed mild degenerative disease at the medial
joint space and suprapatellar effusion with no obvious fracture. The following month appellant
was restricted to light duty.2 In 2009, she was noted to have long-standing bilateral knee pain.
Appellant had back pain every two to three months lasting four to five days. In 2010, it was
noted that her condition would cause episodic flare-ups periodically preventing her from
performing her job functions.
Appellant attributed the lack of cartilage in her knee joints to wear and tear when pushing
equipment and walking on concrete without a mat for 8 to 12 hours a day, sometimes 7 days a
week during holiday season. Effective April 1, 2011, she was prescribed light duty.
On April 6, 2011 Dr. Lance D. Atkinson, Board-certified in occupational medicine,
completed an attending physician’s form report. He noted a traumatic injury on December 11,
2010. At 9:50 a.m. appellant injured her left low back and right knee while pulling on a rope to
pull up a deck plate. Dr. Atkinson noted that appellant had a right knee contusion in 2007,
preexisting degenerative disc disease in the lumbar spine and preexisting degenerative arthritis to
the lumbar spine and right knee. He diagnosed lumbar back strain, complicated by degenerative
disc disease and osteoarthritis and right knee strain, complicated by degenerative osteoarthritis.
With an affirmative mark, Dr. Atkinson indicated that these conditions were caused or
aggravated by employment activity: “But, not the degenerative disc disease or osteoarthritis.”
Appellant was given work restrictions because of her bilateral knee pain, severe
osteoarthritis and instability.
In a July 28, 2011, decision, OWCP denied appellant’s occupational disease claim. It
found that the medical evidence did not demonstrate that the claimed medical conditions were
causally related to the accepted work events. OWCP stated: “Your physician must explain how
the work event(s) caused or affected your condition, based upon an accurate factual and medical
history, citing objective findings in support of the opinion.”
The record indicates that appellant underwent a total right knee replacement in June 2011
and was kept off work. OWCP received work capacity evaluations and other medical
documentation pertaining to her condition.
In a February 2, 2012, decision, an OWCP hearing representative affirmed the denial of
appellant’s occupational disease claim. The hearing representative found that she failed to
provide a medical opinion supporting that her current knee condition was causally related to the
implicated employment duties. She explained that the treatment notes that OWCP received did
not provide a well-reasoned opinion supporting that appellant sustained a worsening of her
preexisting right knee condition causally related to her postal employment. The record contained
2

It appears the front of a general purpose container struck her knee on March 28, 2007.

2

work restrictions and disability slips but no formal discussion of whether appellant’s job duties
caused a worsening of the condition resulting in knee surgery.
Appellant requested reconsideration and submitted various physical therapy records from
a rehabilitation clinic. She also submitted treatment notes.
On July 5, 2012 Dr. R. David Heekin, a Board-certified orthopedic surgeon, completed a
form report entitled “Rationalized Medical Opinion Form to establish Causal Relationship.”
Appellant complained of moderate pain at times and occasional aching and throbbing. X-rays
showed her prosthesis to be in stable position with good alignment and no loosening. Dr. Heekin
stated: “Current job can/may aggravate symptoms.” The bottom of the page read: “In my
medical opinion, the facts of injury are the direct and proximate cause of the diagnosis that I
cited above. This is based on reasonable medical probability. There may be other causes for this
medical problem, but one of the causes is clearly the activities of work described [by] the patient
and described above.”
In a July 30, 2012, decision, OWCP reviewed the merits of appellant’s case and denied
modification of its prior decision. It found that Dr. Heekin’s opinion was speculative and not
based on a detailed history of what she did at work. OWCP found more generally that the
medical evidence did not support that appellant’s bilateral knee and lumbar conditions were
caused or aggravated by her day-to-day duties.
Appellant again requested reconsideration. She submitted medical documents from
April 2006 to October 2008, including treatment notes, a radiology report and an epidural
procedure.
On May 31, 2013 Dr. Heekin completed another “Rationalized Medical Opinion Form to
establish Causal Relationship.” He again stated that appellant’s current job “can/may aggravate
symptoms.”
In a July 22, 2013, decision, OWCP reviewed the merits of appellant’s case and denied
modification of its prior decision. It found that none of the newly submitted medical evidence
presented a reasoned opinion explaining whether specific employment duties caused or
aggravated appellant’s back or knee conditions.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.3 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or

3

5 U.S.C. § 8102(a).

3

exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.4
Causal relationship is a medical issue5 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant,6 must be
one of reasonable medical certainty7 and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the established incident or factor
of employment.8
ANALYSIS
OWCP does not dispute the duties appellant performed as a mail handler and accepts that
she performed her duties as alleged. Appellant has thus met her burden to establish that she
experienced a specific event, incident or exposure occurring at the time, place and in the manner
alleged. The question that remains is whether her duties caused an occupational disease.
To discharge her burden of proof, appellant must submit a well-reasoned medical opinion
explaining how her duties caused a diagnosed medical condition. There are only three
documents in the record that address this issue. Dr. Atkinson, the specialist in occupational
medicine, completed a form report in April 2011. He diagnosed a lumbar back strain and right
knee strain and he indicated with an affirmative mark that these conditions were caused or
aggravated by an incident on December 11, 2010. Dr. Atkinson did not explain. He stated only
that the incident did not cause or aggravate appellant’s degenerative disc disease or osteoarthritis.
Medical conclusions unsupported by rationale are of little probative value.9 Because
Dr. Atkinson offered no rationale to support his opinion on causal relationship, his opinion has
little probative value and does not discharge appellant’s burden of proof. Further, the issue
raised by appellant’s occupational disease claim is whether her duties as a mailhandler -- she
describes walking on concrete floors, twisting and lifting, lifting heavy equipment, throwing the
weight of parcels over her head -- caused or aggravated any of her diagnosed medical conditions.
Dr. Atkinson did not address this. Instead, he noted an incident on December 11, 2010, which is
not the subject of appellant’s occupational disease claim.
Dr. Heekin, the orthopedic surgeon, completed two form reports entitled “Rationalized
Medical Opinion Form to establish Causal Relationship,” in which he stated: “Current job
can/may aggravate symptoms.” He did not describe appellant’s current job or any of the duties
4

John J. Carlone, 41 ECAB 354 (1989).

5

Mary J. Briggs, 37 ECAB 578 (1986).

6

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

7

See Morris Scanlon, 11 ECAB 384, 385 (1960).

8

See William E. Enright, 31 ECAB 426, 430 (1980).

9

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

4

she performed and he did not explain how work activities caused any diagnosed medical
condition.
Medical conclusions based on inaccurate or incomplete histories are also of little
probative value.10 The boilerplate language at the bottom of these forms is nonspecific. It is
meant to cover any patient, any work activity and any medical problem. For that reason, it does
not supply the medical rationale necessary to establish that appellant’s particular medical
conditions are causally related to her particular employment factors. Further, Dr. Heekin’s
opinion that appellant’s current job “can/may” aggravate symptoms is speculative. It does not
state that an aggravation occurred.11
The Board finds that appellant has not met her burden of proof. The medical opinion
evidence is insufficient to establish the critical element of causal relationship. The Board will
therefore affirm OWCP’s July 22, 2013 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her knee
and low back conditions are causally related to her federal employment.

10

James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because the
history was both inaccurate and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing
factors that bear on the probative value of medical opinions).
11

See Philip J. Deroo, 39 ECAB 1294 (1988) (although the medical opinion of a physician supporting causal
relationship does not have to reduce the cause or etiology of a disease or condition to an absolute medical certainty,
neither can such opinion be speculative or equivocal); Jennifer Beville, 33 ECAB 1970 (1982) (statement of a Boardcertified internist that the employee’s complaints “could have been” related to her work injury was speculative and of
limited probative value).

5

ORDER
IT IS HEREBY ORDERED THAT the July 22, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 11, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

